El Juez Presidente Señoe Travieso
emitió la opinión del tribunal.
Antonio R. Santos radicó demanda de desahucio en pre-cario alegando qne es dneño en pleno dominio de nna finca rustica, con sn título inscrito en el Registro de la Propiedad de Bayamón; y qne el demandado, sin pagar canon o mer-ced alguna, ha estado detentando la posesión material del inmueble desde el Io. de noviembre de 1944. Contestó el de-mandado negando los hechos expuestos en la demanda y alegó la insuficiencia de los mismos para constituir nna cansa de acción. Como materia nueva alegó qne en abril 1 de 1942 la finca descrita en la demanda le fue dada en arren-damiento por sn dueña Celestina Silva, por un término de *444cinco años y por nn canon annal de $70 pagadero al venci-miento de cada año; que el término del arrendamiento no ña vencido y que la arrendadora se comprometió a conce-derle una prórroga de seis meses para cosechar los frutos en el caso de que no se hiciere un nuevo contrato; que el de-mandado construyó dos casas y cultivó la finca, teniendo dichas dos casas y plantaciones un valor de $2,000; que aun cuando el demandado es un poseedor de buena fe, por vir-tud del contrato de arrendamiento, el .demandante no ha pro-cedido a hacer arreglos con el demandado para la previa valoración y pago de las casas y plantaciones.
En octubre 26 de 1945 la Corte de Distrito de Bayamón dictó sentencia declarando con lugar la demanda. Solicitó el demandado la reconsideración y declarada ésta con lugar se celebró la vista del caso el 30 de noviembre de 1945. En diciembre 11 de 1945 la corte a quo dictó sentencia decla-rando sin lugar la demanda y el demandante apeló.
Alega el demandante que la corte inferior erró (1) al declarar que el demandado tenía dos casas en la finca objeto del desahucio y (2) al aplicar al presente caso la doctrina establecida por esta Corte en Reyes v. Vázquez, 58 D.P.R. 786; Aybar v. Jiménez, 60 D.P.R. 745; Pueblo v. Carrasquilla, 58 D.P.R. 176; Palermo v. Corte, 58 D.P.R. 189; Carrasquilla v. Ripoll, 56 D.P.R. 395 y Colón v. Club Rotario, 60 D.P.R. 750.
De la prueba ofrecida por eh demandado, a la que dió entero crédito la corte sentenciadora, aparece que el demandado tomó posesión de la finca en abril de 1942 por virtud de un contrato de arrendamiento celebrado con la anterior dueña del inmueble; que en 1943 el demandado construyó dos casas de madera y zinc, una para vivienda de su familia y la otra para la de un agregado; que la anterior dueña de la finca no se opuso a que se construyeran las casas; y que en la finca existían plantaciones de batatas, plá-*445taños, yantías y otros frutos pertenecientes al demandado. No se cometió el primer error.
 No hay duda alguna en cuanto a que el demandante al adquirir la finca adquirió el derecho a poner término al arrendamiento vigente al verificarse la venta, por no es-tar el mismo inscrito en el Registro de la Propiedad; y que el demandado tiene .derecho a exigir que se le deje recoger los frutos do la cosecha del año corriente y a que el vendedor le indemnice los daños y perjuicios que se le causen. Artículos 1439 y 1946 del Código Civil (1930). El arrenda-, tario demandado tiene derecho a retirar las mejoras útiles o de recreo que hubiere hecho en la finca durante el término del arrendamiento, pero no tiene derecho a reclamar que sé le indemnice el valor de dichas mejoras. Artículo 416 del Código Civil. De acuerdo con las disposiciones legales citadas, si el contrato de arrendamiento celebrado entre la anterior dueña, Celestina Silva, y el demandado hubiese continuado en vigor hasta la expiración del término de cinco años, el demandado no hubiera tenido derecho alguno a exigir que la dueña de la finca le pagara el valor de las casas por él construidas. ¿Por qué ha de tener derecho a reclamar indemnización del nuevo dueño de la finca, quien ni siquiera tenía conocimiento de que las casas pertenecieran al arrendatario ?
Los casos en que se basó la corte inferior para declarar sin lugar la demanda no son aplicables a los hechos del caso que estamos considerando. Si se examinan los hechos en los casos citados por la corte sentenciadora se verá que en to-dos ellos se trata de edificaciones hechas en suelo ajeno, con el. consentimiento del dueño del terreno y sin que se fijara término alguno al derecho a usar el terreno en que se'ha hecho la edificación. En el caso de autos el demandado tomó la finca. en arrendamiento por un término de cinco años y sabía que al expirar dicho término tendría el derecho de re-*446tirar las mejoras útiles o de recreo hechas por él en la 'finca durante el término del arrendamiento, pero no derecho al-guno a reclamar indemnización por el valor de las mejoras.

La se^üencia recurrida debe ser revocada y en su lugar se dictará, otra declarando <con lugar la demanda, con las costas al demandado.